DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schellekens et al. (US 2018/0244136).
Schellekens et al. discloses a vehicle outer plate panel comprising (300) that is attached to a vehicle to constitute an outer wall of a vehicle body, as shown in Figure 3.  The limitation regarding the process of molding the transparent resin plate is given little patentable weight since the process does not result in structural features.  A decorative layer (506) is formed on at least part of the transparent resin plate by screen printing to decorate the transparent resin plate, as shown in Figure 8 and disclosed in paragraph [0073].  The decorative layer is subject to gradation along a boundary, as shown in Figures 9 and 10.  However, Schellekens et al. does not disclose a second decorative layer along the boundary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second decorative layer along the boundary gradation of Schellekens et al. resulting in a plurality of circle shapes filling in the circular openings of the first layer as an obvious design choice to improve aesthetics.  
Allowable Subject Matter
Claims 1-5, 7-9, 11, and 12 are allowed.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.  The applicant has argued Schellekens does not teach or disclose a second decorative layer subject to gradation along a boundary between the first and second decorative layers.  Schellekens et al. discloses printing a decorative layer with gradation along a boundary.  Providing a second decorative layer with gradation at the boundary is matter of an additional printing step to provide a desired appearance.  It merely duplicates what has been disclosed.  
The applicant has argued the plastic glazing of Schellekens et al. increases the likelihood of visible deformations because a failure to provide multiple pattern layers which have a boundary subject to gradation may expose the boundary between the pattern film and section 312 during molding.  Claim 6 requires the gradation along the boundary, as discussed above, but not the interaction of the boundary and the resin plate.   Arguments directed to features that are not claimed are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 15, 2022